EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 2/3/2021.  The previous drawing objections have been withdrawn due to applicant’s replacement figures.  The amendments to the specification have been received and accepted.  The previous specification objection is now withdrawn.  The previous claim objection has been withdrawn due to applicant’s amendment.  The previous claim interpretations under 112(f) remain and are clarified below for the newly added claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first engageable and disengagable actuating structure in claims 2 and 12, corresponding in structure to element 402 which includes a first transversal plate 422 and a plurality of first rods 424, 426, and 428 as shown in the figures and described in paragraph 74, second engagable and disengagable actuating structure in claims 2 and 12, corresponding in structure to element 402 which includes second transversal arm 432 and second rod 433 as shown in the figures and described in paragraph 75, third engagable and disengagable actuating structure in claims 2 and 12, corresponding in structure to element 404 which includes third transversal arm 442 and third rod 443 as shown in the figures and described in paragraph 76, first engagable and disengagable actuated structure in claims 3 and 13, corresponding in structure to element 555 which includes a plurality of first grooves 512, 513, 514, 515, 516, and 517 as shown in the figures and described in paragraph 78, second engagable and disengagable actuated structure in claims 3 and 13, corresponding in structure to element 755 which includes second valve body plate 712 and second groove 722 as shown in the figures and described in paragraph 84, third engagable and disengagable actuated structure in claims 3 and 13, corresponding in structure to element 955 which includes a third valve body plate 912 and third groove 922 as shown in the figures and described in paragraph 89, and fourth engagable and disengagable structure in claims 3 and 13, corresponding in structure to element 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
The previous drawing objection for the claimed subject matter of the second valve body having a second group of openings thereon has been withdrawn as the second valve body appears to have additional openings on the bottom near numeral 755 in fig. 7B.
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
At the bottom of page 13 of the response, the applicant argues that sufficient structure is recited in claims 2 and 3 to perform the recited function.  However, no specific structure to perform the recited functions can be found in these claims and the applicant has not pointed to any specific structure found in these claims to perform the recited function.

Allowable Subject Matter
Claims 1-19 are allowed.

With respect to claim 11, although the claim presents a new combination of limitations, the references of record do not disclose or teach the recited four valve bodies that are rotatable about two axes with a housing having two cavities and the housing having a step portion such that the first cavity is provided below the step portion (and houses the first and second valve bodies) and the second cavity is provided below the step portion (and housing the second and third valve bodies) such that the second cavity is at least partially located above the first cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753